DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baurmeister (US 5,297,591).
Claim 1:  Baurmeister discloses a method for producing a microchannel bundle heat exchanger (Col. 9, Line 67) that includes providing a multiplicity of tubular microchannels (1 of Figure 5, Col. 8, Lines 25-44); incorporating the microchannels in a weaving device (as depicted in Figures 3 and 8,Col. 6, Lines 28-54, Col. 8, Line 54 to Col.  9, Line 22); interweaving the tubular microchannels with a plurality of warp wires (2 of Figures 1,2, and 5,) in the weaving device, and generating at least one heat exchanger mat from the tubular microchannels that are connected to one another by the warp wires (as depicted in Figures 1 and 2, Col. 9, Lines 57-61); shaping at least one heat exchanger pack from the at least one heat exchanger mat by folding and/or rolling up the heat exchanger mat (Col. 9, Line 67 to Col. 10, Lines 27, note that the mat is rolled into the spiral bundle); and adhesively bonding the tubular microchannels at opposite ends of the heat exchanger pack (Col. 9, Line 57 to Col. 10, Line 4).
Claim 2:  Baurmeister further discloses that the tubular microchannels are twice entwined by the warp wires during the interweaving in the weaving device (as depicted in Figures 1 and 2).
Claim 3:  Baurmeister further discloses that a tightly packed heat exchanger pack is generated from the tubular microchannels by the shaping of the planar heat exchanger mat (Col. 9, Line 57 to Col. 10, Lines 27, note that the mat is rolled into the spiral bundle).
Claim 7:  Baurmeister further discloses that the tubular microchannels have an external diameter between 0.3 mm and 3 mm (Col. 2, Lines 23-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baurmeister (US 5,297,591) in view of Montoya (US 9,925,730 B2).
Claim 4:  Baurmeister further discloses that the step of adhesively bonding the tubular microchannels at opposite ends includes embedding the tubular microchannels by spinning them into a curable compound and curing the compound (Col. 9, Lines 57-65).  The examiner considers this disclosure to provide dipping the heat exchanger pack into a bath of curable compound.  Therefore while Baurmeister discloses a portion of the limitations recited in claim 4, Baurmeister fails to disclose that the curable compound is an epoxy.
	However Montoya teaches that it is known in the art to form a bundle of hollow tubes and further to pot the bundle at both ends with an epoxy material (Col. 8, Lines 27-51).
	Therefore it would have been obvious for one of ordinary skill in the art to substitute the epoxy material of Montoya for the material of the curable compound of Baurmeister, because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baurmeister (US 5,297,591) in view of Gremel et al. (US 5,876,667).
Claim 5:  While Baurmeister provides tubular microchannels, Baurmeister fails to disclose that the microchannels are made from plastic.
	However Gremel discloses a method of forming a bundle of microconduits (abstract) wherein the micro conduits are formed of plastic (Col. 4, Lines 5-35).
	Therefore it would have been obvious for one of ordinary skill in the art to substitute the plastic material of Gremel et al. for the material of the microchannels of Baurmeister, because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baurmeister (US 5,297,591) in view of Corey, Jr. (US 6,117,390).
Claim 6:  While Baurmeister provides tubular microchannels, Baurmeister fails to disclose that the microchannels are made from stainless steel.
	However Corey, Jr discloses a method of forming a heat exchanber that includes conduits (abstract) wherein the conduits are formed of stainless steel (Col. 3, Line 65 to Col. 4, Line 17).
	Therefore it would have been obvious for one of ordinary skill in the art to substitute the stainless steel material of Corey, Jr. for the material of the microchannels of Baurmeister, because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baurmeister (US 5,297,591).
Claim 8:  While Baurmeister does disclose warp wires that have a thickness, Baurmeister fails to explicitly disclose that the warp wires have a thickness of approximately 50 µm.  However Baurmeister does disclose that the spacing between tubular microchannels is .2 to 1.5 times the diameter of the tubular microchannels.  This spacing controls the thickness of the warp wires such that they could be located between the tubular microchannels.  The diameter of the tubular microchannels of Baurmeister are disclosed to be between 150 µm and 650 µm.  Therefore the spacing between the tubular microchannels would include a spacing of approximately 50 µm.  Further applicant discloses that the diameter of the warp wires is chosen as it provides “an effective holding bond with the tubular microchannels (Para [0016])”.
	Threrefore it would have been obvious to one of ordinary skill in the art to try using warp wires of 50 µm, because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious (MPEP 2143(E)).  In this case the identified number of predictable solutions would be warp wires having a thickness that would fit in the spacing between the tubular microchannels of Baurmeister, and in this case there would be a reasonable expectation for success as the warp wires of Baurmeister do provide an effective holding bond with the tubular microchannels of Baurmeister.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baurmeister (US 5,297,591) in view of Leonard (US 6,113,782)
Claim 9:  Baurmeister fails to explicitly disclose accommodating the heat exchanger pack in a heat exchanger housing.
	However Leonard teaches that it is known in the art to accommodate a heat exchanger pack (52,70 of Figure 4) in a heat exchanger housing (12 of Figure 4).
	Therefore it would have been obvious to one of ordinary skill in the art to accommodate the heat exchanger pack of Baurmeister in a heat exchanger housing as taught by Leonard.  This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art element by known methods in order to achieve predictable results (MPEP 2143(A)).
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726